Citation Nr: 0609849	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-32 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include degenerative changes of the cervical 
spine.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1943 
to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Louisville, Kentucky, 
Regional Office (RO), that, inter alia, denied the claim of 
entitlement to service connection for degenerative changes of 
the lumbar spine.  The veteran ultimately perfected an appeal 
of that decision when he filed his substantive appeal in 
November 2003.

In February 2006, the veteran appeared at a travel Board 
hearing conducted at the RO by the undersigned Veteran's Law 
Judge.  The transcript of that hearing has been associated 
with the claims file, and the case is now ready for appellate 
review.  

During the development of the current appeal, the claim of 
entitlement to a compensable rating for service-connected 
spina bifida occulta of the 1st sacral segment was also under 
consideration by the RO.  The May 2002 rating decision 
initially denied the claim.  The October 2003 statement of 
the case that was issued in response to the veteran's April 
2003 notice of disagreement granted an increased disability 
rating to 20 percent for the veteran's service-connected 
spina bifida occulta.  Since this rating was less than the 
maximum available benefit, the issue remained in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993).  In the 
substantive appeal filed in November 2003, however, the 
veteran specifically restricted his appeal to the issue of 
entitlement to service connection for degenerative changes of 
the cervical spine.  Consequently, the Board is without 
jurisdiction to address the claim for an increased rating for 
spina bifida occulta.  

The Board notes, however, that in a November 2005 statement, 
the veteran asserted what must be construed as a new claim 
for an increased rating for spina bifida occulta.  This 
information is directed to the RO for appropriate action.  
The November 2005 submission was not received until after the 
time period ended for perfecting the appeal concerning the 
increased rating issue.  Therefore, notwithstanding the 
certification of this issue by the RO to the Board, the Board 
does not have jurisdiction over this issue.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence and 
information needed to substantiate his claim.  All evidence 
necessary for review of the issue considered herein on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.

2.  A cervical spine disorder, to include degenerative 
changes of the cervical spine, was not shown in service, was 
not manifest to a compensable degree within the first post-
service year, and has not been shown by competent evidence to 
be related to service or to a disease or injury of service 
origin.  


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by active service and was not proximately due to, the result 
of or aggravated by a service-connected disability, and 
degenerative changes of the cervical spine may not be 
presumed to be of service onset.  38 U.S.C.A. §§ 1110, 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a cervical 
spine disorder.  He claims that his current cervical spine 
disorder which is characterized to include degenerative 
changes of the cervical spine is related to an injury in 
service that he sustained during an amphibious landing in 
September 1944, when he fell from a truck while offloading 
medical supplies.  In the alternative, the veteran has argued 
that his cervical spine disorder is related to his service-
connected spina bifida occulta.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
set out the legal and regulatory criteria and analyze the 
appellant's claim.

Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the May 2002 rating 
decision and October 2003 statement of the case which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The October 2003 statement of 
the case provided the veteran with notice of all the laws and 
regulations pertinent to his claim and those pertinent to the 
implementation of the VCAA.  

Further, in correspondence dated in February 2002, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  It 
is noted that while the February 2002 VCAA notice letter 
provided the veteran with the foregoing development 
procedures, since it was issued in response to the veteran's 
claim for an increased rating of his service-connected spina 
bifida occulta, it did not advise the veteran of what the 
evidence must show to establish entitlement to service 
connection for the disability now at issue.  The Board finds, 
however, that this deficiency has been adequately corrected 
and overcome by the information on the subject of service 
connection provided to the veteran in the May 2002 rating 
decision and October 2003 statement of the case.  

In that regard, it is also noted that during the course of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) handed down Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  In Pelegrini II, the 
Court reaffirmed that the enhanced duty to notify provisions 
under the VCAA should be met prior to an initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claim.  
In the instant appeal, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
February 2002 was given prior to the first AOJ adjudication 
of the claim, as detailed above, it did not provide the 
veteran with information regarding the evidence necessary to 
establish a claim for service connection.  That information 
was provided to the veteran in the first AOJ adjudication 
itself as well as the statement of the case that followed.  
Notwithstanding, the notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

The Board also notes that the February 2002 VCAA notice did 
not contain a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  The Board notes, 
however, that subsequent statements to the veteran, including 
those given to him at his February 2006 hearing before the 
Board, did contain a specific request for the veteran to 
provide any evidence in his possession that pertained to the 
claim.  Although the foregoing notice post-dated the initial 
rating action, such notice to the veteran can be considered 
satisfactory since it properly conveyed to the veteran the 
essence of the regulation.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision and 
statement of the case, asked the veteran for all the 
information and evidence necessary to substantiate his claim 
- that is, evidence of the type that should be considered by 
VA in assessing his claim.  A generalized request in the 
initial VCAA notice for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the initial notice did not harm the veteran, 
and it would be legally proper to render a decision in the 
case without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a pertinent VA examination in March 
2002.  The report of the examination looks complete on its 
face.  A probative opinion was offered, and the rationale for 
the opinion was provided.  There is no indication that 
additional examination is necessary for the fair adjudication 
of the veteran's claim.  38 U.S.C.A. § 5103A.  

It is further noted that during the course of the Board's 
February 10, 2006 hearing, the veteran was questioned as to 
whether there was additional evidence in his possession 
pertinent to his claim.  The veteran indicated that there 
was.  The veteran was told that he should submit any such 
evidence and was told that the record would be held open for 
30 days from the date of the hearing for that purpose.  The 
veteran did not respond to this request for evidence.  The 
duty to assist is not a one-way street.  If a veteran wishes 
assistance, he must provide additional evidence when 
requested to do so.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim of entitlement to service connection 
for a cervical spine disorder.  

Finally, it is noted that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a higher disability rating or an 
earlier effective date for the award of service connection as 
currently on appeal.  As this decision results in the denial 
of the veteran's claim for entitlement to service connection, 
however, the question of whether the veteran has been 
properly notified as to the provisions regarding the degree 
of disability and the effective date of an award is rendered 
moot.  Accordingly, the Board will proceed with appellate 
review.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Where a veteran served for at least 90 days during a period 
of war and manifests degenerative joint disease to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The appellant is seeking service connection for a cervical 
spine disorder, to include the recently diagnosed 
degenerative changes.  As noted above, he claims that his 
current disorder is related to an injury sustained in 
service, but has argued alternatively that it is caused by 
his service-connected spina bifida occulta.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed cervical spine disorder.  

In the March 2002, VA examination, X-rays of the cervical 
spine revealed "moderate degenerative changes throughout the 
cervical spine, not unexpected at this age."  Following an 
examination that revealed "no pain on range of motion of the 
cervical spine," the resulting pertinent diagnosis was 
moderate degenerative changes of the cervical spine.  

In July 2003, the veteran submitted a June 2003 report of Dr. 
J.K.F., Chiropractor, that set out a pertinent diagnosis of 
"chronic traumatic cervical subluxation."

Based upon the results of the March 2002 VA examination and 
the June 2003 chiropractor report, the Board finds for the 
current existence of the claimed cervical spine disorder.  
The Hickson element (1) has therefore been satisfied as to 
the disability claimed.  

With respect to Hickson element (2), there are records in 
service of the veteran's complaints of an ache in the small 
of the back, and complaints upon separation of pain in the 
gluteal region.  As noted above, service connection was 
established for spina bifida occulta of the 1st sacral 
segment.  There are not, however, any records of complaints 
or injuries to the veteran's cervical spine in service.  
Notwithstanding, the veteran has offered into evidence a 
statement from a former serviceman who is purported to have 
served with the veteran and witnessed the veteran's fall from 
a truck during a combat-related operation during service.  
The Board further notes that the veteran is competent to 
report that he injured his neck in service because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  Thus, for purposes of analysis, an 
injury to the veteran's spine in service may be conceded.  

Applying the Hickson analysis, the Board concludes that there 
was an in-service injury to the veteran's cervical spine, and 
that he has a current cervical spine disorder, characterized 
as degenerative changes.  Hickson elements (1) and (2) are, 
accordingly, met.  

Thus, with reference to Hickson element (3), for the veteran 
to be successful in his claim, the evidence must show either 
that it is at least as likely as not that his current 
cervical spine disorder is related to a disease or injury 
that occurred in service, or that degenerative joint disease 
of the cervical spine was shown in the first post-service 
year.  If the preponderance of the evidence shows otherwise, 
the veteran's claim must be denied.  The Board has reviewed 
all of the evidence of record, and finds that the 
preponderance of that evidence is against the veteran's claim 
of entitlement to service connection for a cervical spine 
disorder, to include degenerative joint disease.  

Preliminarily, with respect to whether a relationship can be 
established between the current degenerative joint disease of 
the cervical spine and service on a presumptive basis, it is 
initially noted that there are no medical treatment records 
available for the first post-service year.  Moreover, the 
initial medically documented degenerative joint disease 
(i.e., "changes") of the cervical spine is shown 56 years 
after service in the report of the March 2002 VA examination.  
Given the absence of the documentation of degenerative joint 
disease in the first post-service year, entitlement to 
service connection for degenerative joint disease of the 
cervical spine may not be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has a current cervical 
spine disorder that is related to service or to a service-
connected disorder.  

The veteran himself has theorized that he has a cervical 
spine disorder that is directly the result of an injury in 
service, or that is the result of his service-connected spina 
bifida occulta.  With respect to any medical conjectures that 
could be made on his part, however, the veteran has not been 
shown to possess the medical background required to provide 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  While the Board is sympathetic to the 
appellant's assertions that his current cervical spine 
disorder at issue is related to service, he is not qualified 
to render a medical opinion and his statements cannot serve 
as competent medical evidence of the etiology of those 
disorders.  

In the category of supporting medical authority from those 
who do have the requisite medical background, the veteran has 
offered into evidence a June 2003 Narrative Report of a 
chiropractor, Dr. J.K.F., that set out a pertinent diagnosis 
of "chronic traumatic cervical subluxation."  In the 
report, Dr. J.K.F. indicated that he had treated the veteran 
in 1968 for complaints of lower neck pain and lower back 
pain.  Dr. J.K.F. noted that the veteran had reported that it 
was a result of being injured in the service during an 
amphibious landing at Moratai, in the South Pacific when he 
was thrown from a truck while unloading medical supplies.  
Dr. J.K.F. noted that the veteran had landed in a seated 
position thus causing the paralysis, and was thereafter 
hospitalized for approximately three weeks before being 
released to light duty.  Dr. J.K.F. stated that since that 
time the veteran has had chronic reoccurring pain and 
discomfort in the two areas of the original injury [lower 
neck and lower back].

While this statement is probative of the question of etiology 
of the veteran's cervical spine disorder, its probative value 
is weakened significantly due to the fact it was expressly 
based upon the history provided by the veteran, himself.  
There is no indication that Dr. J.K.F. had the benefit of a 
review of the veteran's medical records in general, or his 
service medical records in particular.  The Court has held on 
a number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. Brown, 
11 Vet. App. 345, 348 (1998).  While the Board may not ignore 
a medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  In essence, the 
appellant's unsupported history lessens the value of the 
medical opinion rendered because the opinion of Dr. J.K.F. 
was clearly based solely on that history.  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of a VA spine examiner who 
examined the veteran in March 2002, and the report of a VA 
radiologist who conducted an x-ray study of the veteran's 
cervical spine in conjunction with the March 2002 VA spine 
examination.  The VA medical examiner had the benefit of a 
review of the medical records contained in the veteran's 
claims file when she examined the veteran for the express 
purpose of determining the etiology of his cervical spine 
disorder.  In the March 2002 examination report, the VA 
examiner noted the description of the veteran's 1944 in-
service injury and also noted that service connection had 
been granted for aggravation of spina bifida occulta in 1951.  
The examination report noted also that the veteran reported 
the beginning of his neck pain 15 to 20 years prior, and 
further noted the veteran's belief that his neck pain is 
related to his low back condition.  The report also noted 
that the veteran had injured his neck in a whiplash injury in 
the 1960s, when he was rear-ended.  Following an extensive 
review of the veteran's medical, occupational and military 
history, the report of examination provided a pertinent 
diagnosis of moderate degenerative changes, cervical and 
lumbosacral spine.  The examiner noted that an opinion had 
been requested as to whether the veteran's current back 
condition was related to a service-connected condition.  
Based upon a review of the claims file and the foregoing 
examination, the examiner concluded that it is unlikely that 
the veteran's degenerative changes of the cervical and 
lumbosacral spine are related to his spina bifida occulta.  
The examiner stated that the veteran's degenerative changes 
are the result of aging.  By the same token, the radiologist 
who conducted the March 2002, X-ray study provided a 
diagnosis of "moderate degenerative changes throughout the 
cervical spine, not unexpected at this age."  

These examination reports are deemed more probative than the 
private chiropractor opinion because the conclusions reached 
in the VA spine examination report were based upon the record 
and not upon the veteran's recollections.  

It is significant to this discussion that the report of the 
2002 VA spine examination included a thorough historical 
review, and an equally thorough examination.  This foundation 
is clearly distinguished from the private chiropractor 
opinion supporting the veteran's claim in terms of probative 
value.  The VA reports are highly probative while the 
supporting statements' value is grossly diminished by the 
fact that it was based upon the veteran's lay reports of 
history.  

The Board notes with interest that the examiner who conducted 
the March 2002 VA spine examination did recognize the 
question of whether there was an interaction between the 
veteran's service-connected low back disorder and the 
cervical spine disorder at issue.  Significantly, however, 
she made no such connection, but instead attributed the 
veteran's cervical spine disorder, characterized as 
degenerative changes, as part of the aging process.  Once 
again, that is the opposite of the veteran's allegation, and 
is therefore not supportive of his claim.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's cervical 
spine disorder is proximately due to or the result of a 
service-connected disease or injury, or that his degenerative 
changes of the cervical spine was incurred during service, to 
include on a presumptive basis.  The veteran's cervical spine 
disorder has been attributed by sound medical authority to 
the aging process and has not been shown to be related to 
either the veteran's service or a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005).  The veteran's 
claim must be denied on that basis.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for the claimed 
disorder must be denied.


ORDER

Entitlement to service connection for a cervical spine 
disorder, to include degenerative changes of the cervical 
spine, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


